Citation Nr: 0006959	
Decision Date: 03/15/00    Archive Date: 03/23/00

DOCKET NO.  97-23 677A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to polysubstance abuse secondary to service 
connected post-traumatic stress disorder.

2.  Entitlement to an effective date earlier than January 8, 
1993, for the award of an increased evaluation for post-
traumatic stress disorder.


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The appellant served on active duty from June 1967 to June 
1970.

Procedurally, this appeal arose from a December 1996 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO), in Seattle, Washington.  A review of 
the record discloses several procedural anomalies in this 
case which are pertinent to clarifying the procedural posture 
of the case and, thus, the Board's jurisdiction in this 
matter.  

The appellant filed a claim in June 1996 seeking service 
connection for polysubstance abuse secondary to post-
traumatic stress disorder (PTSD), permanency of the assigned 
100 percent rating evaluation for PTSD, and alleging clear 
and unmistakable error (CUE) in the December 1989 rating 
action, which granted service connection for PTSD and awarded 
a 10 percent rating for this disability.  In the context of 
the subject December 1996 rating decision, the RO determined 
that basic eligibility for educational assistance benefits 
had been established.  The RO denied entitlement to an 
increased evaluation for PTSD, and for service connection for 
polysubstance abuse secondary to PTSD.  Finally, the RO 
determined that CUE was not committed in December 1989 rating 
determination.  The record reflects that the appellant was 
notified of the RO's adverse determination in this matter in 
December 1996, but filed a notice of disagreement only with 
respect to the issue of entitlement to service connection for 
polysubstance abuse.  Accordingly, the decision with respect 
to the remaining issues addressed in the December 1996 rating 
action became final.  With regard to the CUE claim, the Board 
notes that because there is a final decision on the issue of 
CUE, that that particular claim of CUE may not be raised 
again; it is res judicata.  See Winslow v. Brown, 8 Vet. App. 
469, 472 (1996); Schmidt v. Brown, 5 Vet. App. 27, 29 (1993); 
Russell v. Principi, 3 Vet. App. 310, 315 (1992).     

As indicated this matter is before the Board on appeal from a 
December 1996 rating action which denied the appellant's 
claim of entitlement to service connection for polysubstance 
abuse secondary to service-connected PTSD.  The appellant 
perfected an administrative appeal challenging the denial of 
this claim.  However, in February 1998, the appellant 
withdrew his appeal.  

The Board further notes that the appellant and his 
representative, in correspondence dated in February 1998 and 
February 2000, respectively, have raised the issue of 
entitlement to an earlier effective date for the award of an 
increased evaluation of 100 percent for PTSD.  The record 
discloses with regard to this issue that the RO granted an 
increased evaluation from 30 percent to 100 percent for PTSD 
in March 1993.  The appellant was notified of this 
determination later that month, and a timely notice of 
disagreement was filed relative to this decision.  The 
appellant perfected his appeal of this issue in July 1993.  
During the pendency of this matter, the appellant withdrew 
his appeal in May 1996.  Thus, the effect of his withdrawal 
of this appeal was that the March 1993 rating decision became 
final.  

With respect to the appellate process, there can only be one 
valid notice of disagreement as to a particular issue, which 
extends to all subsequent RO and BVA adjudications on the 
same issue until a final RO or BVA decision has been rendered 
in that matter, or the appeal has been withdrawn by the 
claimant.  Hamilton v. Brown, 4 Vet. App.528, 531-32 (en 
banc), aff'd, 39 F.3d 1574, 1581 (Fed.Cir. 1994).  In this 
case, the record shows that the appellant filed a timely 
notice of disagreement relative to the claims for an earlier 
effective date, and for service connection for polysubstance 
abuse.  In each instance, however, after perfecting his 
appeal relative to these issues, he withdrew the appeal.  
Specifically, the claim for an earlier effective date was 
withdrawn in May 1996; the claim for service connection for 
polysubstance abuse was withdrawn in February 1998.  Notably, 
these were the only issues pending on appeal when he withdrew 
the matter from appellate review.  

The appellant and his representative now seek to have the 
Board review the previously withdrawn issue of entitlement to 
an earlier effective for the award of a 100 percent 
evaluation for PTSD.  As indicated, the March 1993 rating 
decision that addressed this issue became final when the 
appellant withdrew his appeal.  Thus, the recent 
correspondence from the appellant and his representative is 
appropriately construed as a reopened claim for an earlier 
effective date.  See Lapier v. Brown, 5 Vet. App. 215 (1993).  
Therefore, this claim has not been developed for appellate 
review inasmuch as there is no rating decision which has 
denied benefits in this regard, and with which the appellant 
has perfected a timely appeal.  As such, this issue is not 
now in appellate status.  See Grantham v. Brown, 114 F.3d 
1156 (1997); Holland v. Brown, 9 Vet. App. 324, 329-30 
(1996), rev'd by order of the Court sub nom. Holland v. 
Gober, 124 F.3d 226 (Fed. Cir. 1997).  Accordingly, this 
claim is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  In June 1993, the appellant was issued a Statement of the 
Case on the issue of entitlement to an effective date earlier 
than January 8, 1993, for an increased evaluation for post-
traumatic stress disorder.

2.  The appellant submitted a Substantive Appeal on the above 
matter in July 1993.

3.  In May 1996, prior to the promulgation of a decision in 
the appeal, the RO received written notification from the 
appellant requesting that his appeal be withdrawn.

4.  In June 1997, the appellant was issued a Statement of the 
Case on the issue of entitlement to service connection for 
polysubstance abuse, claimed as secondary to service-
connected post-traumatic stress disorder.

5.  The appellant submitted a Substantive Appeal on the above 
matter in August 1997.

6.  In February 1998, prior to the promulgation of a decision 
in the appeal, the RO received written notification from the 
appellant requesting that his appeal be withdrawn.



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the July 1993 Substantive 
Appeal by the appellant have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 1991); 38 C.F.R. §§ 20.202, 
20.204(b), (c) (1999).

2.  The criteria for withdrawal of the August 1997 
Substantive Appeal by the appellant have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 1991); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (1999).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (1999).  The record 
reflects that the appellant has withdrawn his appeal relative 
to the claims for an earlier effective date and for service 
connection for polysubstance abuse secondary to post-
traumatic stress disorder and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed without 
prejudice.



ORDER

The appeal is dismissed.



		
Deborah W. Singleton
	Member, Board of Veterans' Appeals


 



